ACCEPTED
                                                                                                                    03-15-00451-CV
                                                                                                                            7040244
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                               9/22/2015 3:11:22 PM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK
                             NO.  03-­‐‑15-­‐‑00451-­‐‑CV  
                                             
                                                                                                       FILED IN
ANGELA  BROOKS-­‐‑BROWN                         §                                             3rd
                                                                                                   IN  THE  THIRD  
                                                                                                    COURT OF APPEALS
                                                §                                                   AUSTIN, TEXAS
                                                                                              9/22/2015 3:11:22 PM
v.                                              §                             COURT  OF  APPEALS   JEFFREY D. KYLE
                                                §                                                       Clerk

USAA  TEXAS  LLOYD’S  COMPANY   §                                                              AUSTIN,  TEXAS  
  
     APPELLANT’S  MOTION  TO  EXTEND  TIME  TO  FILE  BRIEF  
                                             
   Appellant  asks  the  Court  to  extend  the  time  to  file  her  brief.  

                                           A.    INTRODUCTION  

     1.   Appellant   is   Angela   Brooks-­‐‑Brown;   Appellee   is   USAA   Texas  

Lloyd’s  Company.  

     2.   There  is  no  specific  deadline  to  file  this  motion  to  extend  time.    See  

Tex.  R.  App.  P.  38(d).  

                                  B.    ARGUMENT  &  AUTHORITIES  

     3.   Appellant’s  brief  is  due  on  September  22,  2015.  

     4.   Appellant  requests  an  additional  25  days  to  file  her  brief,  extending  

the  time  until  October  19,  2015.  

     5.   No  extension  has  been  granted  to  extend  the  time  to  file  appellant’s  

brief.  



                                                                                                      Page 1 of 5  
     6.   Appellant  needs  additional  time  to  file  her  brief  because:  

          a.     Counsel   for   appellant   attended   a   continuing   education   course  

          in   Denver,   Colorado   on   September   17,   2015.      Counsel   registered   for  

          this  course  in  early  August  2015.    As  a  prerequisite  to  attending  the  

          course,  counsel  was  required  to  view  more  than  seven  hours  of  video  

          material   and   was   also   required   to   pass   a   test   on   the   material.      

          Counsel   viewed   the   video   material   and   took   the   examination   on  

          September  14,  2015,  and  September  15,  2015.    September  11,  2015  was  

          the   earliest   date   on   which   counsel   could   begin   viewing   the   video  

          material.      Counsel   traveled   to   Denver,   Colorado   on   September   16,  

          2015.    Counsel  returned  from  Denver  on  September  18,  2015.  

          b.     Appellee,   USAA   Texas   Lloyd’s   Company,   filed   a   motion   to  

          dismiss  this  appeal  on  September  11,  2015.    Counsel  for  appellant  is  

          in  the  process  of  responding  to  that  motion  and  will  file  that  response  

          no   later   than   tomorrow,   September   23,   2015.      Counsel’s   attention   to  

          appellee’s   motion   to   dismiss   has   reduced   the   time   available   to  




                                                                                        Page 2 of 5  
          counsel  to  draft  appellant’s  brief,  as  the  motion  to  dismiss  has  taken  

          priority  over  the  drafting  of  appellant’s  brief.  

          c.         Counsel   requests   a   25-­‐‑day   extension   of   time   to   file   appellant’s  

          brief.      Counsel   has   registered   and   paid   travel   expenses,   lodging  

          expenses  and  attendance  fees  for  a  continuing  legal  education  course  

          in  Atlanta,  Georgia  and  counsel  will  attend  that  course  on  October  5,  

          2015   through   October   8,   2015.      Counsel   will   travel   to   Atlanta   on  

          October   4,   2015   and   will   return   to   Texas   on   October   9,   2015.    

          Therefore,  counsel  has  requested  a  25-­‐‑day  extension  to  ensure  that  he  

          has  sufficient  time  to  draft  and  file  appellant’s  brief.  

                                                C.    PRAYER  

     7.   For  these  reasons,  appellant  asks  the  Court  to  grant  an  extension  of  

     time  to  file  her  brief  until  October  19,  2015.  

  

  

  

  



                                                                                               Page 3 of 5  
                                          Respectfully  Submitted,    
                                                            
                                          SCOTT  LAW  OFFICES  
                                          350  Pine  Street,  Suite  300  
                                          Beaumont,  Texas  77701  
                                          Telephone:  (409)  833-­‐‑5400  
                                          Facsimile:      (409)  833-­‐‑5405  
         

                                              /s/  Danny  Ray  Scott  
                                          _________________________  
                                          Danny  Ray  Scott  
                                          State  Bar  No.  24010920  
                                          Email:    Danny@scottlawyers.com  
                                          SEAN  M.  PATTERSON  
                                          State  Bar  No.  24073546  
                                          Email:  sean@scottlawyers.com  
                                          VIRGINIA  IZAGUIRRE  
                                          State  Bar  No.  24083230  
                                          Email:  virginia@scottlawyers.com  
         
                                          Attorneys  for  Plaintiff  
  
                           CERTIFICATE  OF  CONFERENCE  
                                                  
       I  certify  that  I  have  attempted  to  confer  with  Lisa  Songy  via  email  on  
September  22,  2015.    At  the  time  of  my  filing  of  this  motion,  Ms.  Songy  had  
not   yet   responded   to   my   email.      If   Ms.   Songy   communicates   her   non-­‐‑
opposition  to  my  filing  of  this  motion  subsequent  to  filing,  I  will  so  inform  
the  court.  
  
                                                   /s/  Danny  Ray  Scott  
                                               ______________________________
                                                 Danny  Ray  Scott      



                                                                                  Page 4 of 5  
  
                            CERTIFICATE  OF  SERVICE  
  
        I   hereby   certify   that   a   true   and   correct   copy   of   the   foregoing  
document  was  served  on  the  parties  listed  below  electronically  though  the  
court’s  electronic-­‐‑filing  manager  on  September  22,  2015:  
  
Lisa  A.  Songy  
TOLLEFSON  BRADLEY  MITCHELL  &  MELENDI,  LLP  
2811  McKinney  Avenue,  Suite  250  West  
Dallas,  Texas  75204  
E-­‐‑Mail  Address:  LisaS@tbmmlaw.com  
  
       
                                                            /s/  Danny  Ray  Scott  
                                                   ______________________________  
                                                             Danny  Ray  Scott       
  




                                                                                   Page 5 of 5